DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 2/7/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (DE 10124358; EP 1260202; DE 102004057343; and EP 1719483).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 lines 6-7 recites “by laser radiation based generating”; this seems to be grammatically incorrect and should be “by laser radiation 
Claim 1 line 11 recites “by laser radiation based generating”; this seems to be grammatically incorrect and should be “by laser radiation . 
Appropriate correction is required.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-13, 15, 17 of U.S. Patent No. 10362937. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference patent and thus the corresponding claim(s) is/are not patentably distinct since the claim scope overlaps:
Claim 1 is not patentably distinct from U.S. Patent No. 10362937 claim 10;
Claim 2 is not patentably distinct from U.S. Patent No. 10362937 claim 11;
Claim 3 is not patentably distinct from U.S. Patent No. 10362937 claim 12;
Claim 4 is not patentably distinct from U.S. Patent No. 10362937 claim 13;
Claim 5 is not patentably distinct from U.S. Patent No. 10362937 claim 15;
Claim 6 is not patentably distinct from U.S. Patent No. 10362937 claim 17;
Claim 7 is not patentably distinct from U.S. Patent No. 10362937 claim 1;
Claim 8 is not patentably distinct from U.S. Patent No. 10362937 claim 2;
Claim 9 is not patentably distinct from U.S. Patent No. 10362937 claim 3;
Claim 10 is not patentably distinct from U.S. Patent No. 10362937 claim 4;
Claim 11 is not patentably distinct from U.S. Patent No. 10362937 claim 6;

Claim 13 is not patentably distinct from U.S. Patent No. 10362937 claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Close prior art is Kurtz (US 20080082086 A1; cited in IDS) which teaches cornea transplantation with the laser cutting a cornea piece for transplantation from the "inside" of the cornea (Fig. 4-5; [0024]):

    PNG
    media_image1.png
    879
    574
    media_image1.png
    Greyscale

However, this cornea volume is cut from the posterior surface of the cornea and so does not meet the claim limitation of isolating corneal volume from surrounding cornea tissue and below a front surface of the cornea of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN T KUO/Primary Examiner, Art Unit 3792